internal_revenue_service department of the soe l washington dc contact person teler- in re date’ ep ra t4 feb sin legend village a state b plan x group c employees statute t dear this letter is letter_ruling dated additional correspondence dated and supplemented by and in response to a request for a private _ submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted that village a is a municipality duly organized under statute t provides that a municipality the laws of state b shall establish and administer plan x funded in part by employee contributions and that village a may pick up the employee contributions made by group c employees to plan x on government pick up plan as established under the laws of state b whereby employee contributions to a governmental_plan are picked up by village a within the meaning of sec_414 village a voted to proceed with a of the code page village a has prepared and is prepared to adopt a resolution providing for procedures to fund plan k within the meaning of sec_414 resolution village a shall pick up contributions made by group c employees to plan xk in accordance with the laws of state b receive cash in lieu of contributions that plan x meets the qualification requirements of sec_401 group c employees will not be given the option to village a asserts of the code of the code under the based on the aforementioned facts and representations you have requested the following ruling that are picked up by village a contributions made to plan x pursuant to the laws of as allowed under state b both the laws of state b and sec_414 internal_revenue_code shall not be included as gross_income of the group c employees pursuant to sec_3401 a a of the code until such time as they are distributed of the sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded of the code is specified in in that revenue contributions that are picked up by the employer within the meaning of sec_414 revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions a a of the code the school district's revrul_77_462 the issue of whether contributions have been picked up by an employer within the meaning of sec_414 h the code is addressed in revrul_81_35 1981_1_cb_255 revenue rulings established that the following two criteria and revrul_81_36 c b these of page the employer must specify that the must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employee must not revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up the resolution adopted by village a satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it specifies that the contributions to plan x are to be made by village a in lieu of contributions by group c employees and that group c employees may not elect to receive such contributions directly instead of having such contributions paid_by village a to plan x accordingly we conclude that the contributions picked up by village a and paid_by village a to plan x satisfy the requirements of sec_414 of the code and shall not be included in the gross_income of group c employees in the year in which such amounts are contributed and the picked up contributions are not wages within the meaning of sec_3401 in the gross_income of group c employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by village a a a of the code these amounts will be includible for purposes of the application of sec_414 h of it the code contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial whether village a picks up these rulings apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of the date the resolution is signed or the date it is put in effect these rulings are based on the assumption that plan x meets the requirements for qualification under section page a of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to reduction agreement within the meaning of sec_3121 b no opinion is expressed as of the code a salary to whether this letter_ruling is directed only to the taxpayer that requested it that it may not be used or cited by others as precedent sec_6110 of the code provides a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice
